Case 2:18-mj-00152-EFB Document 161-12 Filed 05/22/19 Page 1 of 2




                                                                    EXHIBIT 73
     Case 2:18-mj-00152-EFB Document 161-12 Filed 05/22/19 Page 2 of 2




Republic of Iraq
Higher Judicial Council                                                                    Date 5ll9l20l9
Presidency of Al-Anbar Federal Appellate Court
Al-Anbar Central Inquiry Court specialized in Terrorism cases

                       STATEMENT OF PERSONAL RIGHT PLAINTIF'F
Complainant full 3-part name and family rurme:                                                         Born:
1953          Occupation:         Retired    Residing            in: Al-Anbar I City of Rawah

After being sworn the oath, states the following: On 612212014,1515 tenorist groups surrounded
our house, located in the city of Rawah, one day after their taking control of the city where my
son, (Ihsan Abd El-Hafiz Jasim El-Rawi), was working in the police. A large number of ISIS
members in various vehicles and carrying weapons surrounded the house and opened fire on my
son and killed him. The person named (Omar Abdulsattar Ameen El-Rawi) was not among the
ISIS members, and I did not request a complaint against him, and I know him because he is one
of the residents of our area, and he left the country in 2008 for Americ4 him and his family, i.e.
before the entry of terrorist ISIS. Also, I did not file any report or complaint against him in any
police station, as there is a good relationship between us, and I didn't hear or see Omar
Abdulsattar taking part in the murder of my son. This, bearing in mind that my son, the victim, is
married to the person named (Samar Qasim Mohammed Ali) and I have no knowledge whether
the person named Omar Abdulsattar Ameen was among the group or not and I do not request a
complaint against the aforementioned suspect, and this is my statement.

[Fingerprint]
Personal Right   Plaintiff



[Stamp: Higher Judicial Council, Presidency of Al-Anbar Federal Appellate Court specialized in
Terrorism cases, Issued]

[Stamp: Judge Fat-hallah Dawood Mihaidi, May 19 20191


TRANSLATOR CERTIFICATION:
I declare under penalty of perjury: I am a proficient professional Arabic-English translator. On
                     I translated the entire contents of this document from its original Arabic to English,
and I certify that all of the above translation is complete and accurate.

Dated:                         at Sacramento, California, USA.

                             Translator name:

                             Translator signature:




                                                                                                   EXHIBIT 73
